PER CURIAM.
This cause is before us on appeal from a final judgment of dissolution. At issue is the award of child support. On review of the record and briefs of the parties herein, we conclude that the case must be remanded so that the trial court can set forth the basis for his decision to impute ten hours of additional income to appellant, the payee spouse who has primary residential responsibility for five children and presently works 30 hours per week. Haas v. Haas, 552 So.2d 221, 224 (Fla. 2d DCA 1989); Mosbarger v. Mosbarger, 547 So.2d 188, 191 (Fla. 2d DCA 1989).
ERVIN, BOOTH and WIGGINTON, JJ., concur.